Citation Nr: 1446244	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  93-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance pursuant to Chapter 35, Title 38 of the United States Code, beyond February 9, 1991.


REPRESENTATION

Appellant represented by:	Jeremy Bedford, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. He died in April 1978. The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 1992 decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). The RO denied an extension of the delimiting date for educational assistance benefits under Chapter 35, Title 38 of the United States Code. 

In August 1993, the appellant testified at a personal hearing before a Board Member, a transcript of which is associated with the claims file. 

In July 1994 and November 1995, the Board remanded the claim for additional development and adjudicative actions, and in March 1997, the Board denied an extension of the delimiting date for educational assistance benefits under Chapter 35, Title 38 of the United States Code. 

The appellant appealed to the United States Court of Appeals for Veterans Claims (the Court). In a February 2001 order, the Court vacated the Board decision and remanded it for compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102 , 3.156(a), 3.159 and 3.326(a)). 

In May 2002, the appellant testified at a personal hearing before a Board Member, a transcript of which has been associated with the claims file.  In June 2002, the Board again denied an extension of the delimiting date for educational assistance benefits under Chapter 35, Title 38 of the United States Code. The appellant appealed the decision to the Court. 

In April 2003, the Secretary of VA filed a motion to vacate and remand the June 2002 decision, asserting that the Board had failed to ensure that the requirements of amended section 5103(a) of Title 38 of the United States Code had been met. The Court granted the motion in May 2003.  In November 2003, the Board remanded the appeal for further development consistent with the motion.  

In August 2014, the appellant testified at a hearing before the undersigned. A transcript of the hearing is of record.  During the Board hearing, the appellant submitted additional evidence and waived her right to initial RO review.

The case is again before the Board for further review.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal. A review of the documents in such file reveals an August 2014 hearing transcript. The Veterans Benefits Management System contains a letter advising the appellant of her right to a hearing.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1. The appellant was granted dependency and indemnity compensation in a December 1980 rating decision, but was not notified until February 4, 1981. 

2. On February 9, 1981, the appellant was notified of her eligibility for Chapter 35 benefits. 

3. The appellant's delimiting date for Chapter 35 educational assistance benefits was not later than February 9, 1991. 

4. The appellant's circumstances, including physical and mental impairments, as defined for purposes of regulations governing education benefits, did not prevent her use of education benefits prior to February 1991.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date for use of education benefits under Chapter 35, Title 38, United States Code, are not met. 38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046, 21.3047 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.

In February 2006, pursuant to the November 2003 Board remand, the RO notified the appellant of the requirements of the VCAA, and informed her of the information and evidence necessary to substantiate her claim of entitlement to dependents' educational assistance and informing her of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf.  The issue was most recently readjudicated in June 2008.  The Board thus finds that there has been substantial compliance with the November 2003 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board further notes that when the RO initially informed the appellant of her entitlement to educational benefits in February 1981, it attached an "informational pamphlet" to the letter. The pamphlet is not of record, but the Secretary, in his brief before the Court, provided a copy of the informational pamphlet that was in existence at the time the appellant was notified of the educational benefits in February 1981. In the pamphlet, it stated the following, in part: 

Educational benefits must be utilized within a period of 10 years from the date eligibility is found or from the death date of spouse from whom eligibility is derived. In certain instances, an extension of this period can be granted if the spouse or surviving spouse was prevented from using some portion of his or her educational benefits because of a physical or mental disability. 

When the appellant was informed that she was no longer entitled to dependents' educational assistance, she filed a notice of disagreement. In April 1991, the RO asked the appellant to furnish information as to the (1) disability she was claiming, (2) the beginning and ending dates of the disability that prevented her from training and the reasons she was unable to begin or continue a training program due to disability, (3) a brief statement as to how the claimed disability was incurred, and (4) a statement of her employment history during the period of the claimed disability. The record reflects that the appellant did not respond to this letter. In January 1992, the RO forwarded the appellant a copy of the April 1991 letter and asked that she furnish the requested information. The record reflects that the appellant submitted a statement and attached other documents. 

While the appellant alleged that she did not receive the April 1991 letter, it was properly addressed to her latest address of record. The record does not reflect that it was returned to the RO as undeliverable and the appellant's statement of nonreceipt does not by itself constitute the type of clear evidence needed to rebut the presumption of regularity that the notice was sent. YT v. Brown, 9 Vet. App. 195, 199 (1996); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Accordingly, the appellant is presumed to have received April 1991 notice of her obligation to provide evidence of a physical or mental disability prior to the statement of the case. She received the January 1992 letter, as it was not returned as undeliverable, and she actually submitted evidence referencing the January 1992 letter. 

In the February 1993 statement of the case, and the August 1993 supplemental statement of the case, the RO included the pertinent regulations that applied to the appellant's claim for extending the delimiting date for dependents' educational assistance. Correspondence copies of these determinations were mailed to the appellant's accredited representative, the New York State Department of Veterans' Affairs. 

Also, although the March 1997 Board decision has been vacated, the appellant was notified of the laws and regulations that pertained to her claim and the reasons and bases for the Board's determination that an extension of the delimiting date for dependents' educational assistance was not warranted. 

Thus, based upon the above facts, the Board finds that the appellant has been given ample notification of what information or evidence would be necessary to substantiate her claim.  VA also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.

Additionally, at the August 2014 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding symptomatology and circumstances that allegedly prevented the appellant from using her educational benefits during her 10-year period of eligibility; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also 38 C.F.R. § 3.103(c)(2) (2013).

II. Factual Background 

The Veteran served on active duty from May 1966 to May 1968. The record reflects that the Veteran died in April 1978 as a result of suicide. 

In January 1979, the appellant filed a claim for dependency and indemnity compensation. Service connection for cause of the Veteran's death was initially denied, which she appealed, but which claim was subsequently granted by means of a December 1980 rating decision. The appellant was informed of the grant of dependency and indemnity compensation in February 1981. In a February 9, 1981, letter, the RO informed the appellant that she was entitled to educational benefits and attached an informational pamphlet and an application for educational benefits at that time. 

In January 1983, the appellant applied for education benefits and submitted to the RO an Application for Educational Assistance. In March 1983, the RO notified the appellant that her net entitlement for education benefits was 45 months, and at the end of that period of enrollment, May 14, 1983, she would have used three and one-half months of entitlement. It was also noted that if there were a change in the appellant's enrollment, there would be an adjustment in benefits. 

In July 1983, the RO stated that it was contacting the appellant because of the change in her enrollment status during the term which began in January 1983. The RO asked that the appellant explain the change in her enrollment. In August 1983, the RO contacted the appellant again, informing her that her education benefits had been amended because there had been a change in her enrollment status. The RO stated that this change resulted in an overpayment because of a reduction of her benefits, effective January 1983. In March 1986, the appellant submitted a statement, indicating that her son had developed severe hay fever and that she had been told by a physician that her son could develop chronic asthma if she did not move to another location. In April 1986, the RO stated that consideration of mitigating circumstances for the appellant's change in enrollment could not be made because she failed to provide information that it had requested in the July 1983 letter. 

In December 1986, the appellant submitted a statement, asserting that she had gone to the VA in Albuquerque, New Mexico, to tell them her new address. She added that there was an error in the effective date of her education assistance benefits. Specifically, she stated that the award letter stated that her benefits were effective in April 1978, but that actual receipt of the funds was not until 1981. She stated that as a result, the 10-year time period for the utilization of her education benefits had been shortened by three years. In February 1987, the appellant responded that she had not received the RO's August 1983 letter because it was mailed to her old residence even though she informed the VA of her change in address. The appellant alleged the RO had mailed the August 1983 letter to an Illinois address (the record reflects that the August 1983 letter was mailed to an Albuquerque, New Mexico, address provided by the appellant in her January 1983 application). She questioned the reduction in her education benefits and indicated that she had to leave school and relocate from New Mexico because of her son's ailing health from asthma. 

In June 1987, December 1987, and February 1988, the appellant continued to reiterate contentions that the effective date for her grant of education benefits was incorrect. In October 1987 the appellant submitted an application for survivors' and dependents' educational assistance, indicating an expected date of enrollment in January 1988 in Mercy College. In December 1987, she submitted another application for educational assistance, again reflecting her plans to attend Mercy College. In February 1988 and March 1988, the RO stated first that the Veteran's death occurred in December 1980 and in the later letter that the Veteran's death was determined to be service connected in December 1980; in each letter it was stated that thus the delimiting date for appellant's education benefits was December 1990. 

In March 1988, the representative noted that appellant had submitted an application for educational benefits but that no action had been taken or funding received by the appellant. The following month, the representative submitted a statement, contending that the delimiting date provided in the RO's February 1988 correspondence was incorrect. On a reference slip dated in April 1988, a VA representative referred the appellant's reopened claim for educational benefits to the Adjudication Division for evaluation. Also, it was noted that the delimiting date should be corrected to reflect February 1991 (10 years from the date of notification). 

In May 1988, the record reflects that the delimiting date was corrected, and the appellant was informed of the date change to February 1991. This letter also informed her that she had been awarded education benefits from January 1988 to May 1988 and that she had 39 months and 8 days remaining entitlement as of May 1988. In September 1988 she was informed that she was awarded educational allowance from September 1988 to January 1989. In addition, the appellant was notified that she had 35 months and seven days remaining to her entitlement as of January 1, 1989. In December 1988, the appellant complained about the 1983 reduction in her education benefits and referred to her October 1986 requests to be paid back the reduction amount. She reiterated that she had to leave school at that time because of her son's poor health, and she wanted the error to be corrected and the sum returned to her. 

The record reflects that the appellant took classes in from January 1989 to May 1989. In May 1989, the RO informed the appellant that as of May 1989, she would have remaining entitlement of 30 months and 24 days, but that the law did not permit payment of benefits after February 8, 1991. In September 1989, the appellant submitted an enrollment certification to take classes from September 1989 to December 1989. In October 1989, the RO informed the appellant that educational allowance had been awarded from September 1989 to December 1989 and that at the end of this period, she would have 27 months and six days of remaining entitlement "if used prior to 2-09-91." In October 1990, the RO informed the appellant that educational allowance had been awarded from September 1990 to December 1990 and that at the end of this period, she would have 21 months and 15 days of remaining entitlement "if used prior to 2-09-91." In December 1990, the RO noted that the appellant's educational allowance had been amended because of the change in her training time and that as of December 22, 1990, she had remaining entitlement of 19 months and 21 days. The letter noted, however, that "the law does not permit payment of benefits after 2-08-91." 

The record reflects that the appellant sought enrollment certification to take classes from January 1991 to May 1991 at Mercy College. In March 1991, the RO informed her that she was entitled to educational benefits from December 12, 1990 to February 8, 1991, but that after such date, she was "no longer eligible for educational assistance beyond the ending date" of February 8, 1991. In February 1991 and December 1991, the appellant stated that she disagreed with the RO's decision to terminate her benefits. She stated that she was so severely depressed following her husband's death, which was further aggravated by VA's initial denial of dependency and indemnity compensation benefits, that she was not able to function mentally, to include filing a claim for dependency and indemnity compensation benefits. 

In April 1991, the RO requested additional information from the appellant. Specifically, it asked her to submit information regarding (1) the disability she was claiming, (2) the beginning and ending dates of the disability that prevented her from training and the reasons she was unable to begin or continue a training program due to disability, (3) a brief statement as to how the claimed disability was incurred, and (4) a statement of her employment history during the period of the claimed disability. The record reflects that the appellant did not respond to this letter. In January 1992, the RO forwarded the appellant a copy of the April 1991 letter and asked that she furnish the requested information. 

In a statement dated January 1992, the appellant stated that there were numerous issues as to why she could not take advantage of her educational assistance soon after the Veteran's death. For example, she stated she was filled with sorrow and was deeply depressed after her husband's suicide. She stated that she was frustrated by the RO's initial denial of her dependency and indemnity compensation claim. The appellant added that she felt overwhelmed about having to raise a child by herself. She stated she was without skills and determined to use VA educational benefits to acquire more education but she was not in the frame of mind needed to concentrate on college work. She registered in college in Albuquerque in February 1983 but asserted that she had to stop taking classes because her son had developed severe and chronic bronchitis and she was told by a physician that she had to change her son's climate immediately. In a February 1992 statement the appellant noted, "In addition, I do not have any disabilities but I do have frequent periods of depression and grief." The record reflects that the appellant attached other documents, which show a prescription for her son and copies of letters from the RO, which address that her claim for dependency and indemnity compensation had been denied. 

In July 1992, the RO again requested that the appellant submit information regarding (1) the disability she was claiming, (2) the beginning and ending dates of the disability that prevented her from training and the reasons she was unable to begin or continue a training program due to disability, (3) a brief statement as to how the claimed disability was incurred, and (4) a statement of her employment history during the period of the claimed disability. She responded by referencing documents previously provided including the January 1992 statement. That same month, the RO denied the appellant's request for an extension of her delimiting date, stating that she had failed to provide information requested by them in April 1991 and July 1992. She was advised that she could still submit evidence on her behalf before July 1993 as part of her current claim or she could appeal the RO's denial. 

In her VA Form 9, Appeal to the Board of Veterans' Appeals, received in April 1993, the appellant stated that there were several reasons that she was requesting an extension of time to use her remaining educational assistance benefits. She stated that after having lost her husband to suicide, coupled with the added stress of "a long and frustrating struggle with" VA in its initial denial of dependency and indemnity compensation, she was left "angry, depressed and heartsick" and was in no condition to give serious attention to, or be able to, concentrate on her academic studies. Her second reason was that there had been a long and chronic history of procrastination and/or lack of response on the part of VA as to her educational benefits. The appellant stated that she felt that the delays had taken time away from her ability to use the educational benefits. 

In an August 1993 supplemental statement of the case, the RO concluded that the appellant had failed to submit medical evidence that a medical disability prevented her from pursuing a course of educational training. 

A treatment summary from private physician, "Dr. J.G." shows that the appellant and her son received a total of six sessions of psychiatric treatment from May to June 1978, immediately after the Veteran's suicide. Dr. J.G. indicated that he had seen the appellant alone four times. He stated she was a "psychologically[-]minded woman" who was moved to tears when she discussed her husband's death. Dr. J.G. stated that in the four sessions he met with the appellant, she gradually became less sad and more able to attend to her son and to her life outside of herself. He added that she was going through the grieving process in a normal manner. 

In August 1993, the appellant provided testimony before a traveling Member of the Board. There, she restated contentions that were already set forth in the evidence of record. Specifically, she claimed that she had been struggling with the RO for quite some time to establish that her spouse's death was service-related. She stated that she did not enroll in college until two years after being granted educational benefits because she had been overcome with grief and depression. The appellant added that shortly after her admittance into college, she had to discontinue her studies because of her son's health problems. She stated that she continued to be engaged in an ongoing dispute with the RO to correct the delimiting date, which issue was finally resolved in 1988. However, she asserted that VA's continuous procrastination in the processing of her paperwork resulted in undue delay in the issuance of the required funds for her courses. 

The appellant maintained that she and her then representative had submitted statements prior to the termination of the educational assistance, but the RO had failed to respond. She also expressed her disagreement with the fact that she was required to demonstrate that she was incapacitated by a mental or physical disability, which prevented her from completing her academic requirements. She contended that the 10-year period was arbitrary. 

The Board remanded the matter in July 1994, and November 1995, for clarification and appropriate development. In December 1995, the RO provided an explanation of their denial of the appellant's appeal for an extension of the delimiting date for her educational benefits. The denial was embodied in a June 1996 supplemental statement of the case. 

In May 2002, the appellant testified at a personal hearing before a Board Member. The appellant's then representative stated that he and the appellant were seeking to establish that the appellant was prevented from initiating and completing the educational program because of physical or mental disability. The appellant testified as to the death of her husband and the effect that it had on her and her son. She spoke of her son getting severe bronchitis and their having to leave Albuquerque as a result. She stated that her son was sick for approximately six months. The appellant stated that VA had messed up the ending date of her educational benefits, which took time to resolve, but that she finally obtained the correct delimiting date. She added that she was not receiving money in a timely manner and had to borrow money and work and take time off from school. The appellant stated that she did not want to admit that she had a physical or mental illness when asked what disability she was claiming because it would hurt her chances of becoming a teacher. She stated that both she and her son were grieving after her husband's death. The appellant admitted that while she was grieving, she was able to work. She stated that during the 10-year period between 1981 and 1991, she was working off and on. The appellant stated she had developed a music business where she would teach music to little children. 

The appellant's then representative asserted that a recent Court case, Ozer, applied to the appellant's claim as to extending the delimiting date. See Ozer v. Principi, 14 Vet. App. 257 (2001).

At the time of the hearing, the appellant submitted a letter from "Dr. I.K.," Ph.D., a clinical psychologist, wherein he stated that he knew the appellant socially many years prior and was somewhat familiar with her situation at various points. He stated that his conclusions in the letter were based upon information contained in a March 1998 letter she had written to the Court and additional information she had provided him. He stated the following: 

In her letter to the Court, [the appellant] indicates that she moved away from family and friends to New Mexico subsequent to the suicide of her husband. She describes the next few years (1980 - 1985) as a period during which she felt miserable and depressed, ruminated about her life with her husband, and cried frequently. In 1983, she registered for 12 credits of college course work, but only completed 9 of them. She also indicates that she was unable to concentrate on school work during the years after her husband's death. In an accompanying note to me, [the appellant] indicated substantial weight gain during this period, which I also recall noticing the one time I recall seeing her personally after her husband's death." 

Although grief is a normal response to the death of a loved one, the duration of [the appellant's] symptoms suggest the presence of at least a dysthymic disorder and possibly a major depressive disorder.

After the Board's June 2002 denial, the April 2003 Joint Motion for Remand, and the November 2003 Board remand, the appellant submitted further evidence including an August 2014 letter from "Dr. R.D." which stated in pertinent part that:

[The appellant] attempted to move on with her life by seeking further education after her husband's suicide but was unable to focus or concentrate and had to drop out of her studies...[The appellant] at a minimum met the criteria for an Adjustment Reaction to both her husband's PTSD and his suicide.  This diagnosis has persisted throughout every revision of psychiatric nosology.  In my opinion denying [the appellant] benefits defies both common sense and existing and past definitions of Mental Disorders.

At the August 2014 hearing, the appellant stated that she believed that the two years of education she received were helpful for coping with her loss in that "[w]hen you're in a depressive state if you're able to focus and you can hear what the teacher is saying and you can do your homework...it actually takes your mind off things and it's a wonderful thing."  Moreover, when asked whether the appellant sought mental health treatment during her eligible benefit period, she responded that although she did not formally seek treatment, she "self-medicated" by helping other veterans with PTSD, writing music and by excessive eating.  The appellant also noted that during her period of eligibility, she worked as a waitress for a time and that, while her depression was never so severe that it caused her to miss work for extended periods, it often caused her to be forgetful.  Finally, she alluded to certain situations where VA permits a 20-year eligibility period and argued that she merits such consideration.

In a September 2014 statement, her representative argued that the appellant suffered from severe situational depression during her period of eligibility which waxed and waned such that at times she was able to successfully complete her studies but at other times it prevented her from even getting out of bed.  The representative further argued that the fact that she was able to work during this period did not establish that she was not prevented from pursuing education because waitressing "required her to be on her feet and to be continuously thinking about various things at all times, [whereas]... sitting in class...allowed the depression to become stronger and overwhelming [because h]er mind would wander as class can be boring and it is not required to feed a family."

III. Criteria & Analysis 

For surviving spouses, the period of eligibility cannot exceed 10 years and can be extended only as provided in sections 38 C.F.R. § 21.3046 (c)(3) and § 21.3047.  38 C.F.R. § 21.3046.  Here, there is no evidence showing that the appellant served on active duty or full-time National Guard duty; therefore, 38 C.F.R. § 21.3046 (c)(3) is not for application.

Under 38 C.F.R. § 21.3047, the 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35. 38 C.F.R. § 21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512 (b)(2). It must be "clearly established" by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against extending the delimiting date beyond February 9, 1991. The reasons follow. 

Initially, when the appellant requested that the delimiting date be extended, she admitted that she did not have any disabilities. Rather, she stated she had frequent periods of depression and grief. To support her assertion, she submitted an April 1998 statement from Dr. I.K. who stated that the appellant described the years between 1980 and 1985 as being miserable and depressed. He noted that she had signed up to take 12 hours of classes but had been able to complete only nine of them. Dr. I.K stated that the appellant reported being unable to concentrate "during the years" following her husband's death. He noted that the appellant reported having gained substantial weight during this period, which Dr. I.K. stated he could substantiate. He concluded that based upon the symptoms that the appellant described that she had a dysthymic disorder and possibly major depressive disorder.

The Board does not find that Dr. I.K.'s statement "clearly" establishes that the appellant's program was medically infeasible. Dr. I.K.'s statement indicates only that the appellant may have had a dysthymic disorder and possibly major depressive disorder. He did not state that the appellant's medical condition prevented her from starting or completing her education program. In fact, his statement does not attribute any delay in initiating or completing the program solely to the appellant's physical or mental health. If Dr. I.K.'s statement about the appellant gaining weight is an attempt to establish a physical disability, again, he did not state that such condition prevented her from starting or completing her education program. 

Similarly, the Board finds that Dr. R.D.'s August 2014 opinion is insufficient to clearly establish that the appellant's program was medically infeasible.  While Dr. R.D. endorses the idea that the appellant suffered from an adjustment reaction during her period of eligibility, he does not explain how it was so severe as to make training medically infeasible, other than to say that she had difficulty concentrating.

Additional evidence against the appellant's assertions that she had a mental disability is the statement by Dr. J.G., dated in 1978. He stated that the appellant was a "psychologically[-]minded woman" and noted that he had met with her four times and that she gradually became less sad and more able to attend to her son and to her life. He also noted that the appellant's grieving process was normal. This in no way establishes that the appellant had a medical condition that prevented her from starting or completing her education program. 

Further, even assuming that the appellant had a mental disorder during this period, her own account does not suggest that it was so severe as to prevent her from pursuing an education.  At the August 2014 hearing, the appellant stated that she believed that her two years of education were helpful for coping with her loss in that "[w]hen you're in a depressive state if you're able to focus and you can hear what the teacher is saying and you can do your homework...it actually takes your mind off things and it's a wonderful thing."  Although she also claimed her depression caused her to be frequently forgetful at her waitressing job, it never caused her to miss work for extended periods of time.  Moreover, she could concentrate during the period and reportedly designed a music program for young children.

The Board has taken into consideration the representative's additional September 2014 argument that her depression waxed and waned such that at times she was able to successfully complete her studies but at other times it prevented her from even getting out of bed.  Again, these arguments lack the crucial medical evidence needed to substantiate such a contention.  The law is clear that the date can be extended when a physical or mental disability of the appellant has prevented her from pursuing the educational benefits and that such must be established by medical evidence.  See 38 C.F.R. § 21.3047(a)(2)(i). Thus, the appellant's assertions as to her mental state are not competent to establish that it was medically infeasible to pursue her education program given that diagnosing a complex psychological disorder and opining as to its medical severity is outside her competence as a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Her own assessment that she "self-medicated" is similarly insufficient to constitute adequate medical evidence of impairment.

Aside from the appellant's allegations that she was grieving for her husband, she has also alleged that taking care of her son, prevented her from finishing a class and from taking classes the next semester. To this extent, the Board points out that the statutory standard for an extension of the delimiting date is specific to the appellant's physical and mental disability and does not provide for consideration of her children's health or other personal considerations the appellant may have. 

Additionally, the Board must note that in order for an extension to be granted, not only does the appellant need to establish that she was prevented from pursuing her educational benefits, she must provide VA with any requested information tending to show that it was medically infeasible to pursue educational benefits. In this case, following the appellant's request to extend her delimiting date, the RO properly requested that she submit evidence of the disability she was claiming prevented her from pursuing the educational benefits and other specific information. The RO requested this information in April 1991 and January 1992. In the appellant's February 1992 response, she asserted various reasons as to why the date should be extended, such as that her son was ill, VA procrastinating in sending her money and in changing the delimiting date, and that she was grieving for her husband. 

The Board is aware that the RO erred when it informed the appellant in 1988 that her education benefits would terminate on December 18, 1990. Subsequently, however, the error was timely corrected and the appellant was informed that she was entitled to receive education benefits through February 9, 1991, instead of December 18, 1990. It must be noted that during this time, the appellant continued to be afforded the right to use her VA educational benefits regardless of whether the benefits were to be terminated in December 1990 or February 1991. In February 1981, the appellant was informed that she was entitled to education benefits for a period of 10 years. Based upon the 1978 statement from Dr. J.G., as of 1978, the same year her husband died, she was determined to be grieving normally and she was working. The first application for educational benefits received after 1983 was the October 1987 application, which showed an intention to begin a program in January 1988. The appellant, in fact, began a program in 1988 and was paid benefits from that time. The file does not reflect evidence that her resumption of her education was delayed because of any failure to act on the part of VA. 

As to the appellant's and her representative's assertions at the May 2002 hearing that Ozer applies to her case, the Board does not agree.  The Board notes that while the Court rendered the Ozer decision on February 6, 2001, the United States Congress subsequently changed the law under 38 U.S.C.A. § 3512. See Public Law No 107-103, § 108, 115 Stat. 985 (Dec. 27, 2001).  In effect, the applicable provisions of Public Law 107-103 invalidated the Ozer decision, at least as to claims brought after December 27, 2001.  However, as the appellant's claim was filed prior to December 27, 2001, the Board will consider whether the Ozer decision would favor the appellant.

In Ozer, the issue before the Court was whether the spouse's (not the surviving spouse's) eligibility for educational assistance had expired, specifically 38 U.S.C.A. § 3512(b)(1), which addresses when the 10-year period will expire.  VA had found that the spouse's eligibility had expired since 10 years had passed since the RO had determined that the veteran had a service-connected disability that was permanent in nature. Id. However, the Court noted that under 38 U.S.C.A. § 3512(b)(1), educational assistance shall not exceed 10 years "after whichever of the following last occurs." The Court pointed out that two of the occurrences were following the veteran's death and thus, the 10-year period had not begun to run since the veteran was still alive.  The Ozer decision essentially permitted Chapter 35 eligible spouses an unlimited delimiting period for benefits due to the technical problems in the language of Chapter 35.

In the current appeal, the Veteran's death triggered the appellant's eligibility and thus the 10-year period began to run on the date which the Secretary determined that the Veteran had died of a service-connected disability.  Provisions pertaining to eligibility based on a veteran's permanent and total disability evaluation do not apply in the appellant's case as the Veteran had not been granted service connection prior to the time of his death. 38 U.S.C.A. § 3512.  Thus, the only subsection applicable to the appellant's claim relates to eligibility based on the date VA determines the spouse died of a service-connected disability.  The appellant was granted dependency and indemnity compensation in February 1981, and thus the 10-year period began to run at that time. Accordingly, the holding in Ozer does not assist the appellant in obtaining an extension of her delimiting date.

Public Law 107-103, which invalidated Ozer for claims filed after December 27, 2001, provides a special saving provision whereby Chapter 35 spouses who were granted benefits under the Ozer decision would not have a set delimiting date unless they apply for a change of program.  Since the Ozer decision does not assist the appellant in obtaining an extension of her delimiting date, that saving provision is inapplicable in this case.

As to the appellant's claim that she warrants a 20-year eligibility period, the Board notes that currently 38 U.S.C.A. § 3512(b)(1)(C) and (D) afford a 20-year period of educational assistance for spouses or surviving spouses made eligible by reason of the death of a person on active duty and by reason of a service-connected disability that was determined to be a total disability permanent in nature not later than three years after discharge from service.  Here, however, because the Veteran separated from active duty in 1968 and his death in 1978 gave rise to the appellant's eligibility, the provisions of § 3512(b)(1)(C) and (D) are not for application.  Provisions that apply to this appellant provide that the benefits must be used in a 10 year period.  The Board has no legal authority to look at other provisions that do not apply and apply them to the facts of this case.

The Board notes that in the appellant's brief to the Court, she raised three main contentions in opposition to the decision to terminate the Chapter 35 education benefits. First, she asserted that VA conceded in the 1993 Travel Board hearing that her period of eligibility should be equitably tolled during the time period that VA errors prevented her from using her education benefits. She cited Bailey v. West, 160 F.3d 1360 (Fed. Cir 1998) to advance this argument. Second, she claimed that the RO erred in not considering her son's treatment for a medical condition as a reason for granting an extension of her delimiting date. And last, the appellant argued that the broader standard of 38 U.S.C.A. § 3512(c) should be applied to her claim, which allows a child who is unable to complete his or her education or training to obtain an extension of their education benefits by demonstrating that "conditions beyond their control," prevented the completion of the child's studies. 

The Board has already addressed the appellant's argument that her son's illness should be taken into account in granting an extension to the delimiting date. As stated above, the statutory standard for an extension of the delimiting date for a spouse or surviving spouse is specific to the appellant's physical and mental disability and does not provide for consideration of her child's health or other personal considerations the appellant may have. 

As to the appellant's argument that equitable tolling should be applied as a result of the errors made by the RO as to delimiting date, the Board finds no basis for such argument. First, the Board does not find any evidence that the Board Member at the 1993 hearing conceded that equitable tolling should be applied to the appellant's case. The appellant insists that her claim closely resembles the Bailey case in that VA errors and procrastination prevented her from obtaining the full benefit of her education benefits. As explained above, there was no application for benefits between 1983 and the October 1987 application which included an intent to resume her education in January 1988, the date from which she was awarded educational benefits. The record does not indicate that she had to delay resumption of her education because of VA action or inaction. She also asserts that VA did not inform her of the evidentiary requirements necessary to obtain an extension of her delimiting date. The Board does not agree. Following the appellant's initial request to extend her delimiting date, the RO requested information as to the (1) disability she was claiming, (2) the beginning and ending dates of the disability that prevented her from training and the reasons she was unable to begin or continue a training program, (3) a brief statement as to how the claimed disability was incurred, and (4) a statement of her employment history during the period of the claimed disability. The RO requested this information in April 1991 and January 1992 letters. Thus, the appellant was fully notified of what evidence she needed to submit to extend her delimiting date.

Regardless, the factual scenario in Bailey is unlike these facts in that the appellant in Bailey relied on the assurances of a VA employee that his statement would be forwarded to the appropriate place in order to appeal the adverse Board decision. Bailey, 160 F.3d at 1361-62 . The task was not performed, and as a result, his notice of appeal was not timely received. Id. A crucial point made in that decision was that equitable relief was available where trickery or misconduct by an adversary induced a claimant to file a defective pleading or fail to preserve a legal right. See also Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990). Here, the appellant was neither tricked nor misled by the error in the delimiting date. At that time, she was still within the 10-year period and had the capability to continue her education program while pursuing the February 1991 delimiting date. In fact, during this period, the appellant was able to enroll in a degree program at the University of New Mexico and Mercy College and received her education benefits, which was evidenced by documentation showing disbursement of education benefits. As correctly pointed out by the Secretary in his brief before the Court, it can be shown that the appellant was inconvenienced by the RO's errors, but that she was not detrimentally deprived of her right to, or use of, her Chapter 35 education benefits. Accordingly, the appellant's equitable argument must fail. 

Finally, as to the appellant's suggestion that the broad language of 38 U.S.C.A. § 3512(c) should apply to her claim, the law in this area is very specific as to the group to which this provision applies. The broad standard pertains specifically to persons deriving eligibility based on the death or disabling of a parent and is not applicable to the spouse or surviving spouse. Had Congress wanted the spouse to have the same broad standard, it would have included such language in the statute. 

The Board notes while it understands the appellant's predicament, it is bound by the law and regulations that apply to requests for extensions of the delimiting date of education benefits. Unfortunately, the appellant has not met the requirements for an extended period of eligibility. In conclusion, there is no legal basis upon which to grant the claim of entitlement to Dependents' Educational Assistance under Chapter 35, Title 38, United States Code, beyond February 9, 1991. To the extent that the law is dispositive, the claim is denied on the basis of the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Dependents' Educational Assistance pursuant to Chapter 35, Title 38 of the United States Code, beyond February 9, 1991, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


